Citation Nr: 1133847	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-32 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for depression.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1990 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim to reopen entitlement to service connection for depression.  

In December 2009, the Board issued a decision in which it determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for depression.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand (JMR), the parties asked that the portion of the Board's December 2009 decision pertaining to the depression claim be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the JMR.  On June 14, 2010, the Court granted the JMR and vacated the portion of the Board's December 2009 decision pertaining to the depression claim.  The Court then remanded the depression claim to the Board for readjudication and disposition consistent with the JMR.

Following the RO's certification of this appeal to the Board, additional VA and private medical records were added to the claims file.  However, in a July 2011 statement, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board acknowledges that the issues of entitlement to an initial disability rating higher than 10 percent for bilateral mandibular jaw fracture residuals; entitlement to service connection for posttraumatic stress disorder (PTSD); and, entitlement to service connection for residuals of dental trauma were remanded by the Board in December 2009 for further development.  To date, such issues have not been recertified to the Board, and thus will be the subject of a future Board decision.

The issue of entitlement to service connection for an undiagnosed Gulf War illness has been raised by the record in a September 2008 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for depression, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Atlanta RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied entitlement to service connection for depression; the Veteran did not file a notice of disagreement.

2.  Additional evidence received since the July 1999 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the depression claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1999 RO decision, which denied entitlement to service connection for depression, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's July 1999 determination, and the claim of service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for depression, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of this issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

New and Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in July 2004, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In support of his claim to reopen, the Veteran submitted a private treatment record dated in April 2011 from C.L.P., a private physician.  Such record is new and material because it relates to an unestablished fact necessary to substantiate the claim, specifically an etiological relationship to service.  38 C.F.R. § 3.156(a).  Specifically, the private physician determined that the Veteran's depression is "likely related to his time in [the] military service."  Thus, this medical opinion is material to the claim because it suggests that the Veteran's depression is due to his active military service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  Further, as indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.

REMAND

In light of the positive etiological opinion proffered by C.L.P., D.O., the Veteran should be afforded a VA mental health examination to assess the nature and etiology of his claimed depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Updated VA outpatient treatment records from the Atlanta VA Medical Center (VAMC) for the period November 11, 2008, to the present should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA outpatient treatment records from the Atlanta VAMC for the period November 11, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  It is imperative that the claims folder, to include all service treatment records, service personnel records, and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  For each psychiatric disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, service personnel records, and post-service diagnoses.

3.  After completion of the above, the RO should readjudicate the Veteran's claim of service connection for depression.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


